Citation Nr: 1244414	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  04-38 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2008, the Board issued a decision that, in pertinent part, denied the Veteran's claim of entitlement to service connection for psychiatric disability.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a memorandum decision that vacated the portion of the May 2008 Board decision that denied entitlement to service connection for a psychiatric disability, and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision. 

When the case was most recently before the Board in March 2012, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action and the Board is satisfied that the actions directed in the remand have been performed.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

A psychiatric disability was not present in service, a psychosis was not manifested after service, and current psychiatric disability is not etiologically related to service and was not caused or permanently worsened by service-connected disability.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by active duty, is not proximately due to or the result of service-connected disability, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002);38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for psychiatric disability, to include as secondary to service-connected disabilities.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice by letters mailed in December 2003, March 2004, December 2004, and March 2006.  Although the Veteran was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board notes that Veteran's contentions reflect that he has an actual understanding of what evidence is necessary to establish secondary service connection for a disability.  Also, the Veteran was advised regarding the law and regulations pertaining to secondary service connection in the Board's remand issued in January 2011 and in a February 2012 supplemental statement of the case.  The claim was subsequently readjudicated by the RO.  Therefore, the Board finds that the Veteran was afforded appropriate notice with respect to his claim of entitlement to service connection on a secondary basis.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  Service treatment records (STRs) and pertinent post-service medical records, including records from the Social Security Administration, have been obtained, and the Veteran has been afforded an appropriate VA examination and VA medical opinions have been obtained.  The Board notes that the Veteran has asserted that his STRs are not complete, that he did not undergo a service separation examination, and that records from another Veteran were considered.  The Board has reviewed the STRs and can find no indication that they are either incomplete or that records from another Veteran are included.  The report of the Veteran's service separation examination, dated February 20, 1971, contains the Veteran's correct name and Social Security number.  It also lists the same date of birth and place of birth as does the Veteran's Form DD-214.  The Board is satisfied that the STRs are complete and are appropriate to this Veteran.

The Board notes that pursuant to the March 2012 remand, that same month, the RO issued a letter to the Veteran informing him of evidence that can be submitted to establish the occurrence of the alleged personal assaults and exposure to Agent Orange, asking him to provide a detailed account of these events (to include dates, places and names), and requesting him to submit any corroborative evidence of the events (or provide the identifying information and any necessary authorization to enable the RO or the AMC to obtain such evidence on his behalf).  However, in April 2012, the Veteran indicated that the RO already had the requested information.  The Court has also held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Finally, pursuant to the Board's January 2011 remand, the Veteran was afforded an appropriate VA examination in May 2011 and the Board finds that examination report, May 2011 opinion, and September 2011 addendum to be adequate for adjudication purposes.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of the claim.


General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a psychiatric disability that is related to his service.  However, the STRs do not show that the Veteran was found to have any psychiatric disorder or that he reported any pertinent complaints.  The report of examination for discharge in February 1971 shows that all systems, including psychiatric, were found to be normal on clinical evaluation.  The Veteran wrote on the back of the form, "I am in good [h]ealth," with his signature beneath.

A VA treatment record dated in September 1995 noted that the Veteran had major depression with stressors which included legal problems with his ex-wife and a pending disability compensation claim.  The record contained no mention of his period of service.  VA treatment records dated in January 1996 reflect that the Veteran complained of being a little down secondary to physical stressors and decreased sleep due to neck and back pain.  He was also occasionally anxious secondary to stress.  He was assessed with major depressive disorder and anxiety disorder, not otherwise specified (NOS), in partial remission.  A May 1997 report reflects diagnoses of major depressive disorder and anxiety disorder, NOS.  It was noted that the Veteran reported that he felt better now that he was taking Paxil, and that otherwise he would not be able to deal with stress which included pilonidal cysts.  The report of a rectus and anus examination conducted by the VA in July 1997 for the purpose of evaluating the severity of the Veteran's service-connected pilonidal cyst reflects that the Veteran gave a history of having suffered an increase in severity of his depression due to steroids taken for treatment of Crohn's disease.  
 
In an August 2004 statement, the Veteran alleged that during service he was kicked, beaten, and ordered to carry rocks; that his life was threatened; and that he was exposed to chemical agents.

During a December 2004 Decision Review Officer conference, the Veteran indicated that he was pole climbing in Fort Huachuca, Arizona for eight weeks in 1968 during which Sgt. "L." ordered beatings, threatened his life, and forced him into hard labor.  When he arrived at his next duty station in Ft. Gordon, Georgia, he reported the beatings and sought to file charges through his first sergeant, but charges were never brought against him.  The Veteran stated that he never saw a doctor on separation examination and related his psychiatric disability to the treatment he received by his supervisors which caused depression and anxiety.  At the conference, the DRO noted that the Veteran mentioned the names of several soldiers who had knowledge about the aforementioned incidents and explained to him that in order to verify his accounts through buddy statements the DRO needed more information than just the names of the soldiers.  However, the Veteran indicated that he had no addresses or service numbers for those individuals.

VA treatment records dated in April 2006 reflect diagnoses of anxiety and depression.

In a September 2006 letter, the Veteran stated that he was exposed to chemicals while stationed at Ft. Wainwright, Alaska, where he was on a "top secret mission" which was a matter of national security so this information was not in his records.  He also claimed to have three separate Social Security numbers.

Pursuant to the Board's January 2011 remand, the Veteran was afforded a VA mental disorders examination in May 2011 at which time he indicated that he had to dispose of barrels of Agent Orange during service which caused him to injure his back and stated that his life was threatened in Ft. Huachuca, Arizona, by sergeant "T.L." because he could not climb a pole.  He also related that he was assaulted by three officers and was not allowed to seek medical care.  He asserted that he was assaulted and abused in the military.  After thorough examination, the Veteran was diagnosed with anxiety disorder, NOS and major depressive disorder, in remission.  The examiner commented that the Veteran reported that he was assaulted and denied medical care during service.  Overall, he experienced abuse and a hostile environment during service.  The examiner opined that the Veteran's history and evaluation did not support a finding that the Veteran's currently-diagnosed psychiatric disability was caused or aggravated by his service-connected fistula in ano, Crohn's colitis with perianal disease or and/or pilonidal cyst.  However, the examiner opined that it did support a finding that the Veteran's currently diagnosed psychiatric disability was caused or aggravated by the assault and denial of medical care that he reported occurred to him during service.  In a September 2011 addendum, the examiner further opined that given the Veteran's history and evaluation, it is less likely than not that the diagnosed anxiety disorder, NOS is due to the Veteran's service-connected fistula disease based on the fact that the Veteran's traumatic experience was his assault, not being allowed to seek medical treatment after the assault, and exposure to Agent Orange and that this lead to his anxiety issues.  The examiner indicated that it is well-recognized that an individual is venerable to develop lifelong anxiety-related psychiatric problems after such events.

As previously stated, pursuant to the Board's March 2012 remand, that same month the RO issued a letter to the Veteran asking him to provide a detailed account of the alleged personal assaults and Agent Orange exposure.  However, the Veteran failed to provide the requested information.

In August 2012, the RO issued a memorandum, and a formal finding of unavailability of federal records/evidence requested to establish the occurrence of the alleged personal assaults and exposure to Agent Orange.  While the memorandum stated in error that the RO needed specific details of the personal trauma that resulted in PTSD, rather than a psychiatric disability, the Board notes that the Veteran nonetheless refused to provide the requested additional information necessary to verify the stressors upon which his claim and September 2011 VA opinion are based.

On review of the evidence above, the Board finds that there is no competent evidence of record substantiating the Veteran's claim that his psychiatric disability is etiologically related to service or is proximately due to or the result of his service-connected disabilities.

First, the Board notes that there is no objective evidence of psychiatric disability from the time of the Veteran's discharge until 1995, over 24 years after separation.  Generally, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Next, while the September 2011 VA opinion is in support of the Veteran's claim, the Board notes that the positive opinion is based purely on the Veteran's uncorroborated account of events that occurred during his service.  An opinion based on an innacurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  In this regard, the Board notes that while the Veteran claims that he has a psychiatric disability based on an in-service assault, not being allowed to seek subsequent medical treatment after the assault, and exposure to Agent Orange during service, the record does not contain credible supporting evidence of the claimed stressors which he alleges resulted in his diagnosis of anxiety disorder.  There is simply nothing in the record corroborating the Veteran's stressors and despite the RO's request, the Veteran has not provided information of sufficient specificity to permit verification of his allegations.  With specific regard to his claim that he was exposed to Agent Orange, the Board finds that the Veteran is not shown to have been exposed to herbicides during service.  He does not assert, and the evidence does not show, that he ever served in the Republic of Vietnam or any other area where herbicides were used.  As such, the September 2011 VA medical opinion appears to be based on a history transcribed by an examiner that was based solely on the Veteran's unsubstantiated claims and therefore, it is not probative. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and testimony before a Decision Review Officer.

The Veteran has asserted that his present psychiatric disability is related to his service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, the Board may consider factors such as self-interest, bias, and consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board also may weigh the absence of contemporaneous medical evidence against lay evidence in determining credibility, although it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As regards the Veteran's account of the in-service assault, denial of medical care, and exposure to Agent Orange, the Board notes that he is certainly competent to make such assertions.  Nonetheless, the credibility of the Veteran's accounts are severely undermined by the absence of corroborating evidence and his refusal to provide the requested additional information in order for the RO to even attempt to verify his reported stressors upon which his claim for service connection for a psychiatric disability is based.

With respect to the secondary service connection aspect of the claim, the Board again notes that the Veteran has previously established service connection for a fistula in ano, rated 30 percent; Crohn's colitis with perianal disease, rated as 10 percent disabling; and a pilonidal cyst, rated as noncompensably disabling.  The Board finds that the Veteran is not competent to offer a medical opinion that medications taken for treatment of service-connected Crohn's disease caused him to have an aggravation of depression.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  As a layperson, he is not competent to render such an opinion; it requires bringing to bear specialized medical knowledge and training beyond mere observation through the five senses. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Furthermore, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Federal Circuit held that, in the context of a Veteran contending that his diabetes mellitus and hypertension were secondary to his in-service schizophrenia, alleging that the antipsychotic drugs administered to him during service caused these conditions, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments." Waters, 601 F.3d at 1278.  

To the extent that the Veteran simply contends that the symptoms associated with his service connected disabilities caused him to become depressed, the Board finds that the Veteran's contentions are outweighed by the VA examination conducted in May 2011 which concluded that there was not a secondary relationship due to either causation or aggravation.  The examiner noted that such a secondary relationship was not supported by either the history or the current evaluation.  The Board again notes that the Veteran's statements may be discounted based on self interest.  Moreover, the VA psychiatric examiner has specialized training in determining the cause of a psychiatric disorder.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's psychiatric disability was not present in service, a psychosis was not manifested after service, and the Veteran's current psychiatric disability was not caused or aggravated by any of his service-connected disabilities.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for psychiatric disability, to include as secondary to service-connected disabilities, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


